 1                                                       Chief Judge Mark L. Barreca
                                                                         Chapter 11
 2                                           Hearing: December 17, 2020 @ 9:30 a.m.
                                                  Response Date: December 10, 2020
 3                                                                    TELEPHONIC

 4                   IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 5
      In re:                                     No. 18-14536-MLB
 6
      TIMOTHY D. EYMAN,                          MOTION TO RE-CLOSE CASE with
 7                                               DECLARATION OF TIM EYMAN and
                            Debtor.              NOTICE OF HEARING AND PROOF
 8                                               OF SERVICE

 9                    NOTICE OF HEARING and PROOF OF SERVICE

10             PLEASE TAKE NOTICE that an issue of law in this case will be heard on

11 the date below and the clerk is directed to note this issue on the appropriate

12 calendar.

13        Calendar Date and Time: Thursday, December 17, 2020, at 9:30 AM
                         Response Date: December 10, 2020
14
               The hearing is scheduled to take place telephonically due to COVID-19
15
     precautions:
16
     Instructions
17
   (1) Dial: 1-888-363-4749. For hearings held at the hour, please call in 10 minutes
18 before the hour to avoid AT&T conference call congestion.
   (2) Enter Access Code: 9365479#
19 (3) Press the # sign
   (4) Enter Security Code when prompted: 8574#
20 (5) Speak your name when prompted

21 Guidelines

22 (1) Use a land line phone and not a cell phone, if possible. Do not use a speaker
   phone and do not use “hands-free” if using a cell phone.
23

24     Motion for Final Decree            Page 1 of 3               VORTMAN & FEINSTEIN
                                                                  2033 6TH AVENUE, SUITE 251
                                                                      SEATTLE, WA 98121
                                                                         (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-14536-MLB          Doc 307   Filed 11/24/20    Ent. 11/24/20 16:40:01      Pg. 1 of 3
1 (2) Make the call from a quiet area where background noise is minimal.
  (3) Mute your phone until the judge calls your case before speaking. (press “*6” to
2 mute or unmute.)
  (4) Do not put the phone on hold at any time after the call is connected.
3 (5) In the event you are unable to connect to the conference call after following the
  above procedures, please contact chambers at (206) 370-5310.
4

5           If no responses are filed by the Response Date, the court may enter an

6 order granting the requested relief without further notice or conducting the hearing

7 set forth above. Copies of this Motion and the Proposed Order have been emailed

8 via the Court’s CM/ECF Notice and mailed on this date to all other parties on the

9 attached mailing matrix.

10          DATED this 24th day of November, 2020.

11                                             /s/ Larry B. Feinstein
                                               Larry B. Feinstein WSBA # 6074
12                                             Kathryn P. Scordato, WSBA #41922
                                               Attorneys for Debtor
13
                                          MOTION
14
            COMES NOW the Debtor, Timothy D. Eyman, by and through his attorney,
15
     Vortman & Feinstein, and applies to for final decree as follows:
16
            A Plan of Reorganization in these proceedings was confirmed on April 8,
17
     2020 (ECF #274), and this case was closed on July 14, 2020 (ECF #297) pursuant
18
     to. 11 U.S.C. §350(a) and Federal Rule of Bankruptcy Procedure 3022. This case
19
     was reopened on October 2, 2020 (ECF #303), for the sole purpose of filing the
20
     Debtor’s Motion for Sale of the marital home to Karen Eyman as part of their
21
     dissolution. The State raised numerous objections to the sale, which were
22
     presented to Mrs. Eyman. The original hearing date was continued to give her an
23

24     Motion for Final Decree            Page 2 of 3               VORTMAN & FEINSTEIN
                                                                  2033 6TH AVENUE, SUITE 251
                                                                      SEATTLE, WA 98121
                                                                         (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-14536-MLB          Doc 307   Filed 11/24/20    Ent. 11/24/20 16:40:01      Pg. 2 of 3
1 opportunity to consider her options. She declines at this time to revise her offer to

2 meet the objections by the State, and has rescinded her prior offer. The Motion

3 was stricken. The Debtor believes that it is highly unlikely that Mrs. Eyman will

4 make another offer on the home for terms agreeable to the State. Mr. Eyman is

5 otherwise current on his plan payments and there is no reason to continue to keep

6 the case open at this time.

7           Accordingly, the Debtor requests that this case be reclosed.

8           DATED this 24th day of November, 2020.

9                                              /s/ Larry B. Feinstein
                                               Larry B. Feinstein WSBA # 6074
10                                             Attorney for Debtor

11
                           DECLARATION OF TIMOTHY D. EYMAN
12
            I, Timothy D. Eyman, duly sworn upon oath under penalty of perjury under
13
     the laws of the State of Washington, deposes and says as follows:
14
            I am the Debtor in these proceedings and I make this Declaration as such.
15
     All of the facts contained in the above motion are true and correct to the best of
16
     my knowledge and belief, and said facts are incorporated into this Declaration by
17
     reference. To the best of my knowledge, there are no further motions or issues to
18
     resolve at the present time, and I am current on my Plan payments. I hereby
19
     request that this case be administratively re-closed.
20
            DATED this 24th day of November, 2020.
21
                                               /s/ Timothy D. Eyman
22                                             Timothy D. Eyman, Debtor

23

24     Motion for Final Decree            Page 3 of 3               VORTMAN & FEINSTEIN
                                                                  2033 6TH AVENUE, SUITE 251
                                                                      SEATTLE, WA 98121
                                                                         (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-14536-MLB          Doc 307   Filed 11/24/20    Ent. 11/24/20 16:40:01      Pg. 3 of 3
